J-S38037-20

                                   2020 PA Super 231


    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    PRESTON DAQUEN BONNETT                     :
                                               :
                       Appellant               :   No. 1826 MDA 2019

         Appeal from the Judgment of Sentence Entered June 5, 2019
     In the Court of Common Pleas of Luzerne County Criminal Division at
                       No(s): CP-40-CR-0004301-2017

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    PRESTON DAQUEN BONNETT                     :
                                               :
                       Appellant               :   No. 1827 MDA 2019

         Appeal from the Judgment of Sentence Entered June 5, 2019
     In the Court of Common Pleas of Luzerne County Criminal Division at
                       No(s): CP-40-CR-0004302-2017


BEFORE:      KUNSELMAN, J., McLAUGHLIN, J., and STEVENS, P.J.E.*

OPINION BY STEVENS, P.J.E.:

       In these consolidated appeals,1 Appellant Preston Daquen Bonnett

appeals from the judgment of sentence entered in the Court of Common Pleas

of Luzerne County on June 5, 2019, following his convictions of three counts
____________________________________________


*Former Justice specially assigned to the Superior Court.
1 In our Per Curiam Order entered on December 16, 2019, this Court
consolidated the appeals sua sponte. See Pa.R.A.P. 513.
J-S38037-20



each of Second Degree Murder, Third Degree Murder and Arson on two

separate informations.2

       The learned trial court, The Honorable Michael T. Vough, provided a

detailed summary of the facts and procedural history of Appellant’s two

underlying cases as follows:

              This matter arises from two informations filed by the
       Luzerne County District Attorney against [Appellant] on January
       3, 2018. Information number 4301 charged [Appellant] with one
       count of criminal homicide. Information number 4302 charged
       [Appellant] with two counts of criminal homicide and three counts
       of arson endangering persons. These charges resulted from the
       deaths of three children in an intentionally set fire which occurred
       at their home on October 25, 2017.
              At approximately 7:08 p.m. on October 25, 2017, the
       Luzerne County Communications Center received a 911 call from
       Erik Dupree regarding an individual on the back porch of the
       residence located at 60 Oakwood Drive, Laflin Borough, Luzerne
       County, Pennsylvania. Erik Dupree was sixteen years old and
       resided at 60 Oakwood Drive with his mother, Susan Major, and
       younger brothers, Devon Major and Ezekial Major. The individual
       on the back porch was [Appellant] and he was not permitted at
       the residence. Four minutes later, the Luzerne County
       Communication Center received a 911 call from a neighbor
       reporting that the back of the property located at 60 Oakwood
       Drive was on fire. Erik Dupree, Devon Major and Ezekial Major
       were home at the time of the fire and all three died as a result
       thereof.
              During the course of their investigation, the Pennsylvania
       State Police learned that [Appellant] had been in a relationship
       with Susan Major. They also learned that [Appellant] had
       equipment which allowed him to make fraudulent credit cards and
       he conspired with Susan Major to use the fraudulent cards. This
       activity eventually led to their arrest after a fraudulent card was
       used at a Turkey Hill.
              Following the incident at Turkey Hill, [Appellant] continued
       to contact Susan Major and moved into the basement of her
____________________________________________


2   18 Pa.C.S.A. §§ 2502 (b), (c) and 3301(a)(11), respectively.

                                           -2-
J-S38037-20


     residence along with a woman named Tyla Griffin. After two days,
     Susan Major told [Appellant] and Tyla Griffin to leave the house.
     Although [Appellant] and Ms. Griffin vacated the residence, they
     left the credit card making equipment inside along with other
     items that Susan Major retained. The credit card making
     equipment was turned over to police.
            Even after leaving 60 Oakwood Drive, [Appellant] continued
     his attempts to contact Susan Major. Sometime in October, 2017,
     Susan Major found three pictures taped to her home which
     depicted her performing a sex act on [Appellant]. All of the
     pictures contained a note advising Susan Major to text a
     designated phone number or the individual who left the pictures
     would be back. Tyla Griffin identified the phone number and
     writing on the pictures to be [Appellant’s].
            Because Susan Major and her children were afraid of
     [Appellant], she obtained cameras contained in Minion figurines
     from the movie Despicable Me. These cameras were placed at the
     front of her house as well as the rear near the back porch. The
     cameras had the capability to record and Erik Dupree was able to
     see in front and behind his house by using his cell phone which
     was connected to the cameras.
            Prior to October 25, 2017, [Appellant] stated to Tyla Griffin
     that he would burn Susan Major's house down. He made similar
     comments on several occasions even after Ms. Griffin reminded
     him that the children would be in the house. [Appellant] went so
     far as to say Susan Major can watch her kids burn.
            On the evening of the fire, Erik Dupree looked at his phone
     and saw [Appellant] on the back porch of his residence. Erik
     Dupree called 911 and within four minutes 60 Oakwood Drive was
     reported to be on fire. He died in the fire along with his two
     brothers. The cause of death for Erik Dupree and Devon Major was
     carbon monoxide poisoning due to smoke inhalation from a house
     fire. The cause of death for Ezekiel Major was a combination of
     smoke inhalation and burns due to the house fire. Homicide was
     the manner of death for all three boys.
            Immediately after the fire, [Appellant] was taken into
     custody on an outstanding warrant for access device fraud as well
     as to be interviewed in connection with the fire. During the
     interview [Appellant] denied having a cell phone or a vehicle. He
     also denied being at Susan Major's home at 7:00 p.m. on October
     25, 2017. The state police subsequently determined that
     [Appellant] had a cell phone and drove a grayish-green Ford
     Taurus. He also admitted that he had been at Susan Major's
     residence on October 25, 2017.

                                    -3-
J-S38037-20


             A search warrant was executed on a room in which
     [Appellant] and Tyla Griffm were living in the City of Wilkes-Barre
     on October 26, 2017. A pair of jeans and a sweatshirt were
     recovered along with a cell phone.
             Although the minion containing the camera from the back
     porch was never recovered, the video was obtained. An individual
     wearing the same sweatshirt and jeans seized during the search
     of [Appellant’s] room could be seen on the video. This video
     depicted [Appellant] on the back porch as described by Erik
     Dupree in the 911 call.
             [Appellant’s] iPhone was examined by a member of the
     Pennsylvania State Police Computer Crime Unit. This examination
     revealed that the iPhone connected to a wireless router at 60
     Oakwood Drive at 7:08 p.m. on October 25, 2017. Also located on
     the [Appellant’s] iPhone was a photograph of the minion camera
     which was taken at 7:26 p.m. on October 25. The photograph also
     depicted a pair of jeans with the same unique ridge pattern as
     seen in the video and on the jeans taken from [Appellant’s] room
     in Wilkes-Barre. The user account for the Minion camera came
     back to Erik Dupree.
             The Commonwealth presented the testimony of a fire
     investigation expert employed by the Bureau of Alcohol, Tobacco
     and Firearms. A State Police Fire Marshal also testified as an
     expert. Both agreed that the fire was intentionally set and the area
     of origin was at the rear of the home near the back porch. Less
     than two weeks prior to the fire, Susan Major discovered a hole in
     a back window near the area of origin and a beer bottle inside the
     residence on the floor. Accidental and natural causes of the fire
     were ruled out as was a baseboard heater which [Appellant]
     alleged to have been the source of the fire.
             An expert in electrical engineering and electrical causation
     of fires also testified as a witness for the Commonwealth. He
     inspected the baseboard heater and eliminated it as a potential
     cause of the fire. This expert also examined the home and
     determined that neither the electrical system, nor the electrical
     devices in the home, caused the fire.
             Criminal complaints were filed against [Appellant] on
     October 30 and 31, 2017. [Appellant] maintained his innocence
     and proceeded to trial. Following a five day trial which concluded
     on June 4, 2019, the jury found [Appellant] guilty of three counts
     of second degree murder, three counts of third degree murder and
     three counts of arson endangering persons. On June 5, 2019,
     [Appellant] was sentenced to three consecutive mandatory terms
     of life imprisonment on the three counts of second degree murder,

                                    -4-
J-S38037-20


       ten to twenty years concurrent on the three counts of third degree
       murder and the three counts of arson endangering persons
       merged with second degree murder. On June 10, 2019, an order
       was issued which vacated the ten to twenty year sentence
       imposed on the three counts of third degree murder based upon
       merger and the law as set forth in Commonwealth v. McCamey,
       154 A.3d 352, 358 (Pa.Super. 2017).
              [Appellant’s] post-sentence motions were denied on
       October 9, 2019. A notice of appeal was then filed twenty-eight
       days later. After receiving [Appellant’s] notice of appeal, an order
       was issued on November 8, 2019 which required that a concise
       statement of errors complained of on appeal pursuant to Pa.R.A.P.
       1925(b) be filed by [Appellant] within twenty-one days. A concise
       statement was filed on his behalf on December 2, 2019.
              [Appellant’s] concise statement raises weight and
       sufficiency claims for each charge. Error is also alleged in
       connection with the denial of [Appellant’s] post-trial motions
       requesting a judgment notwithstanding the verdict, a new trial
       and a judgment of acquittal. Finally, Appellant alleges error by
       the court in denying his motion for change of venue and motion
       for a Frye[3] hearing.

Trial Court Opinion, filed 1/6/20, at 1-5 (unnumbered).

       In his appellate brief, Appellant presents the following Statement of

Questions Involved:

          A. Whether the [c]ourt erred in Denying [Appellant’s] Motion for a
             Frye Hearing challenging the admissibility of Trooper Karri
             Dodson testimony’s [sic] as an expert witness?

          B. Whether there was insufficient evidence to sustain a verdict of
             guilty of each charge in each case?

____________________________________________


3 Frye v. United States, 293 F. 1013 (D.C. Cir. 1923). Under Frye, novel
scientific evidence must be generally accepted in the relevant scientific
community before it will be admitted. See Betz v. Pneumo Abex, LLC, 615
Pa. 504, 44 A.3d 27, 30 (Pa. 2012). Pennsylvania Courts utilize the Frye test.
See id.




                                           -5-
J-S38037-20


Brief for Appellant at 4.

       Appellant first argues the trial court erred in failing to hold a Frye4

hearing prior to permitting State Fire Marshall Trooper Karri Dodson to testify

as an expert witness in the field of fire investigation. Appellant's Brief at 34.5

The Pennsylvania Supreme Court recently observed “[w]hen reviewing a trial

court’s grant or denial of a Frye motion, an abuse of discretion standard

applies.” Walsh Estate of Walsh v. BASF Corp., 2020 WL 4135151, at *6

____________________________________________


4 Pennsylvania Rule of Evidence 702 governs the admissibility of scientific
evidence. The Rule has been written to incorporate the standard set forth in
Frye and states:

       A witness who is qualified as an expert by knowledge, skill,
       experience, training, or education may testify in the form of an
       opinion or otherwise if:

       (a)    the expert's scientific, technical, or otherwise specialized
              knowledge is beyond that possessed by the average
              layperson;

       (b)    the expert's scientific, technical, or other specialized
              knowledge will help the trier of fact understand the evidence
              or to determine a fact in issue; and

       (c)    the expert's methodology is generally accepted in the
              relevant field.

Pa.R.Crim.P. 702.

5 Appellant also states that the trial court erred by allowing “by extension
Agent [Robert Seth] Graybill to testify at trial.” Id. However, as we shall
discuss in more detail, infra, Appellant has waived any argument as to the
admissibility of Agent Graybill’s testimony for his failure to raise such a claim
in his concise statement of matters complained of on appeal. See
Commonwealth v Lord, 553 Pa. 415, 420, 719 A.2d 306, 309 (1998).



                                           -6-
J-S38037-20


(Pa. July 21, 2020) (citations omitted). Accordingly, we apply an abuse of

discretion standard in our review of the trial court’s denial of the Appellant’s

Frye motion. In proceeding with our Frye analysis, we are guided by the

following:

             This Court has explained that scientific evidence is “novel”
      when “there is a legitimate dispute regarding the reliability of the
      expert's conclusions.” Commonwealth v. Safka, 95 A.3d 304,
      307 (Pa. Super. 2014) (citation and quotation omitted). To be
      admissible at trial, the methodology underlying the novel scientific
      evidence “must have gained general acceptance in the relevant
      scientific community.” Commonwealth v. Powell, 171 A.3d 294,
      307 (Pa. Super. 2017).
             A trial court is not required to conduct a Frye hearing any
      time a party seeks to introduce scientific evidence. “Rather, a
      hearing is warranted only when the trial court has articulable
      grounds to believe that an expert witness has not applied accepted
      scientific methodology in a conventional fashion in reaching his or
      her conclusions.” [Commonwealth v.]Jacoby, 170 A.3d [1065,]
      1091 [(Pa. 2017)]. A party opposing the scientific evidence must
      demonstrate that the expert's testimony is based on novel
      scientific evidence, i.e., “that there is a legitimate dispute
      regarding the reliability of the expert's conclusions.” Safka, 95
      A.3d at 307. “If the moving party has identified novel scientific
      evidence, then the proponent of the scientific evidence must show
      that the expert's methodology has general acceptance in the
      relevant scientific community despite the legitimate dispute.” Id.
      (citation and quotation omitted). See also Jacoby, 170 A.3d at
      1091; Powell, 171 A.3d at 307 (rejecting claim that
      Commonwealth, the proponent of expert testimony, had the initial
      burden and explaining that a defendant opposing such testimony
      had the burden of showing the testimony was based on novel
      scientific evidence in order to proceed to a Frye hearing).

Commonwealth v. Cramer, 195 A.3d 594, 606-07 (Pa.Super. 2018).

      In the matter sub judice, Appellant asserts Trooper Dodson’s analysis

and subsequent trial testimony that the fire was incendiary did not comport

with National Fire Protection Association Publication 921 (“NFPA 921”), the


                                     -7-
J-S38037-20



scientific methodology deemed acceptable in the fire investigation community.

Brief for Appellant at 37. 6      Appellant explains that under this methodology,

an expert develops hypotheses through inductive reasoning and tests those

hypotheses through deductive reasoning in an effort to select a final

hypothesis. Id.      at 36, 45.     Appellant states Trooper Dodson assumed an

incendiary cause after improperly ruling out accident as a cause and cites to

what he claims to be numerous flaws and shortcomings in Trooper Dodson’s

analysis, despite her representation that she utilized a “scientific method.”

Id. at 37-45. Appellant concludes:

            [T]his is not an issue of whether she used a “novel” scientific
       method, but rather whether she applied the accepted scientific
       methodology set forth in 921 in a conventional fashion in reaching
       her conclusions. [Appellant] contends that she did not.

____________________________________________


6  The NFPA 921 is a guide for “scientific-based investigation and analysis of
fire and explosion incidents ... [and] the foremost guide for rendering accurate
opinions as to incident origin, cause, responsibility, and prevention.” NFPA
921 covers “[a]ll aspects of fire and explosion investigation ... from basic
methodology to collecting evidence to failure analysis. Guidelines apply to all
types of incidents from residential fires and motor vehicle fires to management
of complex investigations such as high-rise fires and industrial plant
explosions.” In addition NFPA 921’s stated purpose is “to assist individuals
who are charged with the responsibility of investigating and analyzing fire and
explosion incidents and rendering opinions as to the origin, cause,
responsibility, or prevention of such incidents, and the damage and injuries
which arise from such incidents.” NFPA 921: Guide for Fire and Explosion
Investigators,         National         Fire      Protection          Association,
http://www.nfpa.org/codes-and-standards/all-codes-and-standards/list-of-
codes-and-standards?mode=code&code=921 (last visited Aug. 26, 2020).




                                           -8-
J-S38037-20


       [Appellant’s] Motion for a Frye Hearing was in essence a motion
       in limine to exclude her testimony based upon Frye, supra.
              On [sic] other words, she could say she used the
       methodology used in section 921, but that doesn’t mean she
       actually did. In Commonwealth’s logic, then, only if an expert
       says they [sic] used a “novel” methodology, is a party allowed to
       challenge the methodology used. In this case, Trooper Dodson
       claimed to use the methodology outlined in NFPA 921, but clearly
       she did not. This does not meet the point and rationale set forth
       in Frye and Grady [v. Frito Lay, Inc., 839 A.2d 1038 (Pa. 2003)]
       which is the [c]ourt is a gatekeeper to insure that conclusions
       reached by the experts is [are] within the methodology commonly
       accepted within the fire investigation community.
              Cleary, Trooper Dodson did not use that methodology in any
       properly accepted fashion. Trooper Dodson jumped to the
       conclusion that [Appellant] was present at the scene at the time
       and near the point of origin, therefore, he must have started the
       fire. However, in no way was the fire investigated conducted
       properly using the scientific method. The conclusion of incendiary
       was based on assumption and not on science. Thus, [Appellant’s]
       Frye motion should have been granted.

Id. at 47-48 (emphasis in original). 7
____________________________________________


7 In 2014, Randy Watson, NFPA Chairman, clarified the acceptability of the
“process of elimination method” or “negative corpus” method stating:


              That section [in Chapter 8] was titled “Inappropriate Use of
       the Process of Elimination.” There was a lot of uproar because
       people didn't understand the section. They felt we were saying the
       process of elimination was a bad thing. That's not the case. What
       we were trying to communicate was that if you misuse the process
       of elimination, it could be bad. In the new edition, we added some
       introductory language to address that the process of elimination
       is an integral part of the scientific method. But if you're making a
       determination for which you have no evidence to support, that's
       not consistent with the scientific method. Whatever determination
       you're going to make in regards to the cause of fire, you have to
       have evidence to support it.




                                           -9-
J-S38037-20



       Prior to trial, the trial court heard argument on Appellant’s previously-

filed Motion for Frye Hearing.          At that time, Appellant did not challenge

Trooper Dodson’s ability to testify as an expert, nor did he produce an expert

to challenge her methodology. To the contrary, Appellant disputed that he

bore the burden to show that she had applied a novel scientific method. See

N.T., 5/17/19, at 2. Appellant reasoned, as he does in his appellate brief, that

he bears no burden of proof. He argued Trooper Dodson improperly applied

the NFPA 921 standard in reaching her conclusions, and that, if a trial court

finds articulable grounds to believe an expert witness has not applied scientific

methodology, a Frye hearing is warranted. Id. at 4-6.

       In   response,    the    Commonwealth       disagreed   and   explained   that

Appellant’s arguments “contend that Trooper Dodson has committed an error

in applying the science, not that it’s a novel science. Committing errors in

doing your testing is tantamount to good cross examination, as the Court

noted, not a Frye hearing to prove that the science is still good.” Id. at 9-10.

       Following argument, the learned trial court reached the following

conclusion:

             Okay. In reviewing the filings and reviewing the arguments
       this morning, the [c]ourt does not see any novel science in this
       argument. I think, clearly, you’re arguing a mistake in application
       of the science, which is clearly cross examination at trial.

____________________________________________


http:// www .nfpa. org /news-and-research/publications/ nfpa-jourrnal/ 2014
march-april-2014/pov/perspectives (last visited 8/25/20).



                                          - 10 -
J-S38037-20


            So the [c]ourt is going to find that there hasn’t been any
     novel science presented to the [c]ourt which warrants a Frye
     hearing. So the [c]ourt is going to dismiss your request for a Frye
     hearing.
            Clearly, this is a cross examination issue in front of this jury
     for the expert when the expert testifies. You’re alleging mistakes
     in the application of the science; you’re not alleging mistakes or
     new novel science. So I think it’s clearly cross examination for
     trial.

Id. at 13-14.

     At trial, Appellant did not object to Trooper Dodson testifying as an

expert in fire investigations. N.T., Commencing 5/29/19, at 532. Trooper

Dodson testified she began her observations outside the home at 60 Oakwood

Drive in a clockwise motion. Id., at 538. She articulated what she found

there and proceeded to detail her discoveries upon entering the structure. Id.

at 538-42.    She studied all the evidence, including surveillance video and

witness statements, from which she crafted a timeline of the events on the

evening of October 25, 2017, which began when Appellant appeared on the

home’s surveillance camera, continued to Erik’s 911 call, and ended when

neighbors reported the fire. Id. at 561-562. Based on the totality of this

information, Trooper Dodson opined that an open flame had been introduced

by a human hand to the curtains at the back of the home. Id. at 563-64.

     Defense counsel conducted a lengthy cross-examination of Trooper

Dodson wherein he called into question the Trooper’s approach to her

investigation. Significantly, he made no specific mention of NFPA 921 in doing

so, nor did he attempt to show either that it is the only authority governing

an arson investigation or that Trooper Dodson had failed to investigate the


                                     - 11 -
J-S38037-20



fire at 60 Oakwood Drive in compliance therewith. Id. at 568-619. Despite

Appellant’s statements to the contrary, Trooper Dodson explained that she

began with several hypotheses and eliminated them accordingly. She stated

she was “trained to have no expectation bias” and “gathered [her] data and

made [her] full conclusion.” Id. at 574, 592-93.

      In Walsh, supra, the Pennsylvania Supreme Court declared the

following:

             Whether we refer to the role of the trial court in a Frye
      contest as that of a “gatekeeper” is not consequential. What is of
      consequence is the role that the trial court plays during Frye
      proceedings. A careful review of our prior Frye decisions makes
      clear that it is the trial court’s proper function to ensure that the
      expert has applied a generally accepted scientific methodology to
      reach his or her scientific conclusions. To fulfill this function, the
      trial court must be guided by scientists in the relevant field,
      including the experts retained by the parties in the case and any
      other evidence of general acceptance presented by the parties
      (e.g., textbooks). Conversely, trial courts may not question the
      merits of the expert’s scientific theories, techniques or
      conclusions, and it is no part of the trial court’s function to assess
      whether it considers those theories, techniques and/or
      conclusions to be accurate or reliable based upon the available
      facts and data. As is plainly set forth in Rule 702(c), the trial
      court’s role is strictly limited to determining whether “the expert’s
      methodology is generally accepted in the relevant field.” Pa.R.E.
      702(c). The trial court may consider only whether the expert
      applied methodologies generally accepted in the relevant field,
      and may not go further to attempt to determine whether it agrees
      with the expert’s application of those methodologies or whether
      the expert’s conclusions have sufficient factual support. Those are
      questions for the jury to decide.

Id. at *8 (footnote omitted).

      Following a careful review of the certified record, we discern no abuse

of discretion on the part of the trial court in rejecting Appellant's motion for a

                                     - 12 -
J-S38037-20


Frye hearing. In requesting the hearing, Appellant essentially asked the court

to usurp the jury’s role to question the merits of Trooper Dodson’s techniques

and conclusions. See, id.

      Importantly, Appellant failed to make an initial showing that Trooper

Dodson’s expert testimony was based on novel scientific evidence or in

contravention to NFPA 921. Indeed, Trooper Dodson specifically testified that,

in addition to possessing extensive firsthand experience in fire investigations,

she had spent several days studying evidence in and around 60 Oakwood

Drive ruling out possible causes of the fire before ultimately determining it

had incendiary.

      The certified record undercuts Appellant's allegations to the contrary

and demonstrates that Trooper Dodson’s expert testimony was not based on

novel scientific evidence. For example, Appellant had the opportunity at trial

to cross-examine her thoroughly as to any alleged error in her application of

accepted techniques in fire investigation. As a result, the trial court did not

have “articulable grounds” to believe that Trooper Dodson had failed to apply

an accepted scientific methodology in a conventional fashion in reaching her

conclusions. Thus, a Frye hearing was unwarranted, and the trial court

properly rejected Appellant's request for such hearing. Commonwealth v.

Cramer, 195 A.3d 594, 607 (Pa.Super. 2018).

      Appellant next contends the Commonwealth presented insufficient

evidence “to sustain a verdict of guilty of each charge in each case.”     Brief


                                     - 13 -
J-S38037-20


for Appellant at 4. In his Concise Statement of Errors Pursuant to Pa.R.C.P.

1925(b), Appellant similarly stated his intention to question on appeal

“[w]hether the[re] was insufficient evidence to sustain a verdict of guilty of

each charge in each case.” See [Appellant’s] Concise Statement of Errors

Pursuant to Pa.R.C.P. 1925(b), filed 12/2/19, at ¶7 (d).”

      In its Opinion Pursuant to Rule 1925(a)(1), the trial court found

Appellant had waived his challenge to the sufficiency of the evidence because

his concise statement failed to specify the element(s) of the crimes(s) he

intended to challenge on appeal. Opinion Pursuant to Rule 1925(a)(1) at 7

(unnumbered). In the alternative, the trial court found that even if Appellant

properly had preserved this claim, it lacked merit. Id. at 8-10 (unnumbered).

Following our review, we conclude that Appellant’s challenge to the sufficiency

of the evidence is waived because his Rule 1925(b) statement did not

adequately identify the errors that he intended to challenge on appeal.

      It is well-established that any issue not raised in a Rule 1925(b)

statement will be deemed waived for appellate review. See Commonwealth

v. Lord, 719 A.2d 306, 309 (Pa. 1998). Further, an appellant’s concise

statement must identify the errors with sufficient specificity for the trial court

to identify and address the issues the appellant wishes to raise on appeal. See

Pa.R.A.P. 1925(b)(4)(ii) (requiring a Rule 1925(b) statement to “concisely

identify each ruling or error that the appellant intends to challenge with

sufficient detail to identify all pertinent issues for the judge”). This Court


                                     - 14 -
J-S38037-20


explained in Riley v. Foley, 783 A.2d 807, 813 (Pa.Super. 2001), that

Pa.R.A.P. 1925 is a crucial component of the appellate process because it

allows the trial court to identify and focus on those issues the parties plan to

raise on appeal.

      A Rule 1925(b) concise statement that is too vague can result in waiver

of issues on appeal. See Commonwealth v. Dowling, 778 A.2d 683, 686-

687 (Pa. Super. 2001) (“a concise statement which is too vague to allow the

court to identify the issues raised on appeal is the functional equivalent of no

concise statement at all”).

      If Appellant wants to preserve a claim that the evidence was
      insufficient, then the 1925(b) statement needs to specify the
      element or elements upon which the evidence was insufficient.
      This Court can then analyze the element or elements on appeal.
      [Where a] 1925(b) statement [ ] does not specify the allegedly
      unproven elements[,] ... the sufficiency issue is waived [on
      appeal].

Commonwealth v. Tyack, 128 A.3d 254, 260 (Pa.Super. 2015) (citation

omitted). “Even if the trial court correctly guesses the issues Appellant[ ]

raise[s] on appeal and writes an opinion pursuant to that supposition the

issues are still waived.” Kanter v. Epstein, 866 A.2d 394, 400 (Pa.Super.

2004) (citation omitted, appeal denied, 584 Pa. 678, 880 A.2d 1239 (2005),

cert. denied, Spector, Gadon & Rosen, P.C. v. Kanter, 546 U.S. 1092, 126

S.Ct. 1048, 163 L.Ed.2d 858 (2006).

      Herein, Appellant’s Rule 1925(b) statement is a blanket statement

wherein he declares the evidence was insufficient to convict him of all charges.


                                     - 15 -
J-S38037-20


However, the statement fails to specify the element or elements upon which

the evidence was allegedly insufficient to support Appellant’s convictions of

Second Degree Murder, First Degree Murder and Arson. This failure is

especially significant herein, where the crimes were comprised of multiple

elements and arose from two informations.

     Thus, we conclude that Appellant’s sufficiency of the evidence claim is

waived on appeal. See Commonwealth v. Williams, 959 A.2d 1252, 1257-

1258 (Pa.Super. 2008).

     Judgment of sentence affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 9/22/2020




                                   - 16 -